760 N.W.2d 232 (2009)
Brian POTTER, Plaintiff-Appellant,
v.
Kristyn H. MURRY, M.D. and Huron Valley Radiology, P.C., Defendants-Appellees, and
St. Joseph Mercy Hospital Ann Arbor, d/b/a Trinity Health-Michigan, Richard C. McLeary, M.D., Gary Augustyn, M.D., Robert Domeier, D.O., and Emergency Physicians Medical Group, P.C., Defendants.
Docket No. 136336. COA No. 262529.
Supreme Court of Michigan.
February 18, 2009.

Order
On order of the Chief Justice, the motion by plaintiff-appellant for extension to *233 January 21, 2009 of the time for filing his brief and appendix is considered and it is GRANTED.